Opinion issued June 16, 2015.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00155-CV
                          ———————————
                   CHARLES RONALD WADE, Appellant
                                      V.
HARRIS COUNTY, HARRIS COUNTY DEPARTMENT OF EDUCATION,
 THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, THE
   HARRIS COUNTY FLOOD CONTROL DISTRICT, THE HARRIS
  COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON, HOUSTON
 INDEPENDENT SCHOOL DISTRICT, AND HOUSTON COMMUNITY
                COLLEGE SYSTEM, Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-69056


                        MEMORANDUM OPINION

      Appellant, Charles Ronald Wade, attempts to appeal from a January 15,
2015 order denying a motion for new trial. The final judgment was entered August
1, 2014.   Appellees have filed a motion to dismiss the appeal for want of
jurisdiction. We grant appellees’ motion and dismiss the appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to 90 days after the date the judgment is signed if, within 30 days after the

judgment is signed, any party timely files a motion for new trial, motion to modify

the judgment, motion to reinstate, or, under certain circumstances, a request for

findings of fact and conclusions of law. See id.; TEX. R. CIV. P. 329b(a), (g). The

time to file a notice of appeal may also be extended if, within 15 days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by Rule 26.1, but within the 15-day extension period provided by

Rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615,

617–18 (Tex. 1997).

      Here, the trial court signed the final judgment on August 1, 2014, making

the deadline for filing a notice of appeal September 1, 2014. See TEX. R. APP. P.

26.1. A motion for new trial was timely filed, extending the deadline for a notice

of appeal to October 30, 2014. Id. Although the motion for new trial was not

ruled upon until January 15, 2015, the deadline to file a notice of appeal was not


                                          2
extended beyond October 30, 2014. See Naaman v. Grider, 126 S.W.3d 73, 74

(Tex. 2003); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 n.1, 234 (Tex. App.—

Houston [1st Dist.] 2007, no pet). The Notice of appeal was not filed until

February 15, 2015. Without a timely-filed notice of appeal, this Court lacks

jurisdiction over the appeal. See TEX. R. APP. P. 25.1.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Bland, and Brown.




                                          3